— Appeal from
an order of the Livingston County Court (Robert B. Wiggins, J.), entered August 28, 2007. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant contends, inter alia, that the case summary is unreliable hearsay and that County Court’s determination of his risk level therefore is not supported by the requisite clear and convincing evidence {see § 168-n [3]). We reject that contention. The case summary constitutes reliable hearsay, which is properly considered by the court in determining a defendant’s risk level (see People v Wragg, *122141 AD3d 1273 [2007], lv denied 9 NY3d 809 [2007]; People v Vaughn, 26 AD3d 776, 777 [2006]). Defendant’s remaining contentions are raised for the first time on appeal and thus are not preserved for our review (see People v Smith, 17 AD3d 1045 [2005], lv denied 5 NY3d 705 [2005]). Present—Scudder, P.J., Martoche, Centra, Lunn and Gorski, JJ.